Name: Commission Implementing Decision (EU) 2016/1898 of 26 October 2016 amending Implementing Decision 2013/764/EU concerning animal health control measures relating to classical swine fever in certain Member States (notified under document C(2016) 6710) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  tariff policy;  means of agricultural production;  animal product;  regions of EU Member States;  international trade
 Date Published: 2016-10-28

 28.10.2016 EN Official Journal of the European Union L 293/39 COMMISSION IMPLEMENTING DECISION (EU) 2016/1898 of 26 October 2016 amending Implementing Decision 2013/764/EU concerning animal health control measures relating to classical swine fever in certain Member States (notified under document C(2016) 6710) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision 2013/764/EU (3) lays down animal health control measures in relation to classical swine fever in the Member States or areas thereof listed in the Annex thereto. Those measures include prohibitions on the dispatch of live pigs, porcine semen, ova and embryo, pigmeat as well as meat preparations and meat products consisting of or containing pigmeat from certain areas of the Member States concerned. (2) The evolution of the current epidemiological situation in the Union as regards classical swine fever should be considered in the assessment of the risk represented by the animal health situation as regards that disease. It is appropriate to provide for certain derogations for the dispatch of live pigs, fresh pigmeat and of certain meat preparations and meat products from areas listed in the Annex to Implementing Decision 2013/764/EU. The additional animal health requirements applicable, in case such derogations are granted, should also be described in that Implementing Decision. (3) Council Directive 64/432/EEC (4) provides that health certificates are to accompany the movements of live animals. Where derogations from the prohibition on the dispatch of live pigs from the areas listed in the Annex to Implementing Decision 2013/764/EU are applied to live pigs intended for intra-Union trade, those health certificates should include a reference to that Implementing Decision so as to ensure that adequate and accurate health information is provided in the relevant certificates. (4) Article 6 of Council Directive 2001/89/EC (5) recognises the existence of holdings consisting of different production units and allows the application of derogations related to different levels of risks that can be recognised by the competent authority. This should be reflected in the derogations provided for in Article 4 (a) of Implementing Decision 2013/764/EU. (5) The Annex to Commission Decision 2002/106/EC (6) details the serological monitoring and sampling procedures and provides details on the prescribed tests. Where derogations to the requirements of Implementing Decision 2013/764/EU are to be made in that implementing Decision, such measures should make reference to the relevant parts of the Annex to Decision 2002/106/EC. (6) Implementing Decision 2013/764/EU should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2013/764/EU is amended as follows: (1) the following Article 2a is inserted: Article 2a Derogation for the dispatch of live pigs to other Member States in certain cases 1. By way of derogation from Article 2(1), the Member States concerned may authorise the dispatch of live pigs from holdings located within the areas listed in the Annex to other Member States, provided that the overall classical swine fever situation in the areas listed in the Annex is favourable and the pigs in question were kept in holdings where:  no evidence of classical swine fever has been recorded in the previous 12 months in the holding in question and the holding is located outside a protection zone or a surveillance zone established in accordance with Directive 2001/89/EC;  the pigs have been resident for at least 90 days or since birth on the holding and no live pigs have been introduced into the holding during the 30-day period immediately prior to the date of dispatch;  the holding implements a bio-security plan approved by the competent authority;  the holding has been subjected regularly and at least every four months to inspections by the competent authority, which must: (i) follow the guidelines set out in Chapter III of the Annex to Commission Decision 2002/106/EC (*); (ii) include a clinical examination in accordance with the checking and sampling procedures set out in Part A of Chapter IV of the Annex to Decision 2002/106/EC; (iii) check the effective application of the measures provided for in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC; and  the holding is subject to a classical swine fever surveillance plan implemented by the competent authority in accordance with the sampling procedures laid down in point F.2 of Chapter IV of the Annex to Decision 2002/106/EC and laboratory testing with negative results within one month prior to movement. 2. For live pigs that comply with the requirements of paragraph 1, the following additional wording shall be added to the corresponding health certificate for swine referred to in Article 5(1) of Council Directive 64/432/EEC (**): Pigs in compliance with Article 2a of Commission Implementing Decision 2013/764/EU . (*) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (OJ L 39, 9.2.2002, p. 71)." (**) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64).;" (2) Article 4 is amended as follows: (a) in point (a), the second indent is replaced by the following:  the pigs have been resident for at least 90 days or since birth on the holding and no live pigs have been introduced into the holding, or separate production unit, during the 30-day period immediately prior to the date of dispatch to the slaughterhouse; this shall apply only to separate production units for which the official veterinarian has confirmed that the structure, size and distance between the production units and the operations carried out there are such that the production units provide completely separate facilities for housing, keeping and feeding, so that the virus cannot spread from one production unit to another;; (b) in point (a), point (iii) of the fourth indent is replaced by the following: (iii) meet at least one of the following conditions: 1. check the effective application of the measures provided for in the second indent and in the fourth to seventh indents of Article 15(2)(b) of Directive 2001/89/EC; or 2. in a 40 km radius surrounding the holding, surveillance in feral pigs is carried out regularly, and at least every four month, with negative results according to Part H of Chapter IV of the Annex to Decision 2002/106/EC and all slaughtered pigs of the consignment have been tested with negative results for classical swine fever in accordance with the diagnostic procedures set out in Part C of Chapter VI of the Annex to Decision 2002/106/EC;; (c) in point (a), the following seventh indent is added:  the pigmeat, meat preparations and meat products coming from pig holdings complying with this point are accompanied by the appropriate intra-Union trade health certificate as laid down by Commission Regulation (EC) No 599/2004 (***) of which Part II of the certificate shall be completed by the following sentence: Product in accordance with Commission Implementing Decision 2013/764/EU of 13 December 2013 concerning animal health control measures relating to classical swine fever in certain Member States.  (***) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44).;" (d) in point (b), the third indent is replaced by the following:  are accompanied by the appropriate intra-Union trade health certificate as laid down by Regulation (EC) No 599/2004 of which Part II of the certificate shall be completed by the following sentence: Product in accordance with Commission Implementing Decision 2013/764/EU of 13 December 2013 concerning animal health control measures relating to classical swine fever in certain Member States. .; (3) in Article 10, the date 31 December 2017 is replaced by the date 31 December 2019. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 October 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision 2013/764/EU of 13 December 2013 concerning animal health control measures relating to classical swine fever in certain Member States (OJ L 338, 17.12.2013, p. 102). (4) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ 121, 29.7.1964, p. 1977/64). (5) Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (OJ L 316, 1.12.2001, p. 5). (6) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (OJ L 39, 9.2.2002, p. 71).